     Case 2:21-cr-20514-SFC-APP ECF No. 7, PageID.25 Filed 08/25/21 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                          Case No. 21-20514
                Plaintiff,
                                                          Judge Sean F. Cox
v.

MARK FREDERICK RICKERT,



           Defendant .
___________________________________/

                  ORDER SETTING SENTENCING AND DEADLINE DATES
                      AND IMPOSING OTHER RESPONSIBILITIES

         The Defendant having been convicted and referred to the Probation Department for

the preparation of a Presentence Report (PSR), IT IS ORDERED as follows:

1)       Sentence will be imposed on JANUARY 26, 2022 at 2:00 P.M. If a custodial

         sentence is imposed, the defendant must be prepared to submit to custody on the

         day of sentencing.

2)       On or before DECEMBER 8, 2021, the PSR must be submitted to counsel by the

         Probation Officer for review and possible objections.

3)       On or before DECEMBER 22, 2021, any PSR objection must be stated to the

         Probation Officer (but cannot be filed on the docket). In stating an objection, counsel

         must use a format substantially similar to the attached Addendum. A purported

         PSR objection originating in a letter, an e-mail, a “sentencing memorandum,” etc.,

         will be rejected by the Probation Officer and returned to the party who provided it.

4)       On or before JANUARY 5, 2022, the proposed final form of the PSR must be

         delivered to the court by the Probation Department.
 Case 2:21-cr-20514-SFC-APP ECF No. 7, PageID.26 Filed 08/25/21 Page 2 of 3


5)    Not later than JANUARY 12, 2022, any request by either party for a departure or

      variance from the Guidelines range must be presented in the form of a motion with

      a supporting brief.

6)    Not later than SEVEN DAYS before sentencing, any opposition to the other party’s

      motion for departure or variance motion must be filed.

7)    A Sentencing Memorandum is optional,1 but due SEVEN DAYS before

      sentencing.

8)    Counsel must provide a copy of any motion, opposition to a motion, and

      memorandum to the Probation Officer.

9)    Allocution at sentencing will ordinarily not exceed ten minutes for Defendant’s

      counsel, ten minutes for Defendant and ten minutes for government counsel.


                                 s/Sean F. Cox
                                 Sean F. Cox
                                 United States District Judge

Dated: August 25, 2021




      1
       A sentencing memorandum is often superfluous in light of a motion for variance,
and more important in the absence of such a motion. Memoranda are ordinarily
reviewed by the court in the few days leading to sentencing. Do not use a sentencing
memorandum as a substitute for a motion for a USSG departure or 18 USC
§3553(a)(2) variance in sentence.
     Case 2:21-cr-20514-SFC-APP ECF No. 7, PageID.27 Filed 08/25/21 Page 3 of 3


                                       SAMPLE
                             PRESENTENCE REPORT ADDENDUM

Defendant’s name:                                      Page #:
Docket #:                                              Paragraph #:
Date:                                                  Line(s) #:
Objection #:

Section I: Defendant’s/Government’s objection:




_____________________________                           _________________________________
Attorney’s signature                                    I affirm the truth of every factual statement above.
                                                        Defendant’s signature

Section II: Probation officer’s comments:




                                       Instructions for counsel
                   (Do not replicate instructions on the Addendum to be submitted)

1)       Provide all objections directly to the Probation Officer, and do not file them on the docket.

2)       Any objection or claim that a guideline or application note has been incorrectly applied or
         omitted must be accompanied by a clear explanation. Saying only that “the defendant
         disputes” a fact without providing an alternate explanation or reference to specific evidence
         is generally unavailing.

3)       Do not use the Addendum format or the formal “objection” process to merely
         •      point out a minor factual error, i.e., those that have no effect on guideline
                calculations nor forms the basis for a departure. Such claims may be presented to
                the Probation Officer by letter or memorandum.
         •      argue a mechanical result or an alternate guideline calculation that depends on the
                resolution of a challenged factual item.
         •      react to required PSR comments such as factors for possible departure. Such
                matters may be presented to the court in the form of a sentencing memorandum.

4)       When a party has presented a material objection that has not been accepted by the
         Probation Officer and remains for resolution by the court, any opposition must expressed in
         writing whether or not the court specifically orders a response. Always provide a copy to the
         Probation Officer. Responses should correspond to the numbering of the objection(s) and
         clearly explain the party’s position in reaction to the objection.
